United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-30345
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                versus

               LAWRENCE GIRTLEY, also known as Pee Wee,

                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:03-CR-257-21
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Lawrence Girtley has filed a

motion seeking leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Girtley

was convicted following a guilty plea of conspiracy to possess

with the intent to distribute 5 kilograms or more of cocaine

hydrochloride and 50 grams or more of cocaine base and was

sentenced to 120 months of imprisonment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30345
                                  -2-

     Girtley had 10 days from the entry of the December 16, 2004,

judgment to file a timely notice of appeal.       See FED. R. APP. P.

4(b)(1)(A).    Girtley’s pro se notice of appeal was untimely.

See id.   A district court may grant a defendant an additional

30 days in which to file a notice of appeal upon a showing of

excusable neglect or good cause.     See FED. R. APP. P. 4(b)(4).

Girtley’s notice of appeal, which was filed within this 30-day

period, sufficed as a motion for a finding on excusable neglect

or good cause.     See United States v. Golding, 739 F.2d 183, 184

(5th Cir. 1984).

     Accordingly, counsel’s motion is held in abeyance and the

case is remanded to the district court for the limited purpose of

a finding under FED. R. APP. P. 4(b)(4).    Id.   Upon making the

finding, the district court shall promptly return the case to

this court for dismissal or further proceedings, as may be

appropriate.    We retain jurisdiction over the appeal except for

the purposes of the limited remand.

    LIMITED REMAND; MOTION HELD IN ABEYANCE PENDING REMAND.